ORDER

PER CURIAM.
William Phares (Driver) appeals the judgment of the trial court, after a trial de novo, sustaining the Director of Revenue’s suspension of his driving privileges pursuant to Section 577.041 RSMo. Cum.Supp. 1997. We have reviewed the briefs of the parties and record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).